Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application filed 06/29/2022; is a continuation of 17552647, filed 12/16/2021, now U.S. Patent #11417366, 17552647 Claims Priority from Provisional Application 63151407, filed 02/19/2021. Claims 1-20 are pending.  Claims 1, 10 and 19 are independent claims. 
Examiner is acknowledged the Applicant’s petition making the patent application “special”; which is filed 06/29/2022; “GRANTED”  09/16/2022.

       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of U.S. Patent 11, 417,366 issued 08/16/2022 to Patent  Application 17/552,647 filed 12/16/2021. [Herein after as Patent ‘366].
 Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method for synchronizing a plurality of presentation slide content in a presentation slide with a soundtrack, .... arranged in a predefined order in the presentation slide, each presentation slide content associated with a metadata representing unique identification of the corresponding presentation slide content, wherein the presentation slide content comprises a video in the presentation slide or an animation in the presentation slide; obtaining the soundtrack including a plurality of audio samples, ...; and generating a synchronized presentation multimedia file having the linked second presentation slide content in the presentation slide with the identified audio sample...
As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application, said method for method for synchronizing a plurality of presentation slide content in a presentation slide with a soundtrack, .... arranged in a predefined order in the presentation slide, each presentation slide content associated with a metadata representing unique identification of the corresponding presentation slide content, wherein the presentation slide content comprises a video in the presentation slide or an animation in the presentation slide...(as recited in claim of the current patent application)...
in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as described in the patent ’366…(i.e., … method for synchronizing a plurality of presentation slide content with a soundtrack, ...obtaining the plurality of presentation slide content arranged in a predefined order, each presentation slide content associated with a metadata representing unique identification of the corresponding presentation slide content; ....and generating a synchronized presentation multimedia file having the linked second presentation slide content with the identified audio sample..). ...
Since they are both exhibiting similar method ... for synchronizing a plurality of presentation slide content with a soundtrack, the method comprising: obtaining the plurality of presentation slide content arranged in a predefined order, each presentation slide content associated with a metadata representing unique identification of the corresponding presentation slide content; ... and generating a synchronized presentation multimedia file having the linked second presentation slide content with the identified audio sample... A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s).

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 







The Claims are comparing as following:
Claim(s) 1-20 of current application and Claim(s) 1-18 of the Patent ’366 are compared as follows, 
  Current Application
Patent ‘366

Claim(s) 1-20
 
Claim(s) 1-18
 
method for synchronizing a plurality of presentation slide content in a presentation slide with a soundtrack, the method comprising: obtaining the plurality of presentation slide content arranged in a predefined order in the presentation slide, each presentation slide content associated with a metadata representing unique identification of the corresponding presentation slide content, wherein the presentation slide content comprises a video in the presentation slide or an animation in the presentation slide;

obtaining the soundtrack including a plurality of audio samples, each audio sample being indexed with a corresponding timecode;





detecting a triggering event identifying an audio sample from the plurality of audio samples of the soundtrack to transition from a first presentation slide content to a second presentation slide content of the plurality of presentation slide content in the presentation slide;







obtaining a timecode indexed with the identified audio sample of the soundtrack corresponding to the detected triggering event;

associating the obtained timecode with the metadata of the second presentation slide content in the presentation slide to link the second presentation slide content in the presentation slide with the identified audio sample; and

generating a synchronized presentation multimedia file having the linked second presentation slide content in the presentation slide with the identified audio sample...[Claim 1]



 
A method for synchronizing a plurality of presentation slide content with a soundtrack, the method comprising: obtaining the plurality of presentation slide content arranged in a predefined order, each presentation slide content associated with a metadata representing unique identification of the corresponding presentation slide content; 




obtaining the soundtrack including a plurality of audio samples, each audio sample being indexed with a corresponding timecode; 

transcribing the soundtrack into a text file; 

detecting a triggering event identifying an audio sample from the plurality of audio samples of the soundtrack to transition from a first presentation slide content to a second presentation slide content of the plurality of presentation slide content, wherein detecting the triggering event comprises detecting a textual mark in the text file, the textual mark being added in proximity to a word associated with the audio sample to transition from the first presentation slide content to the second presentation slide content;

 obtaining a timecode indexed with the identified audio sample of the soundtrack corresponding to the detected triggering event; 

associating the obtained timecode with the metadata of the second presentation slide content to link the second presentation slide content with the identified audio sample; and 


generating a synchronized presentation multimedia file having the linked second presentation slide content with the identified audio sample...[Claim 1]


Claims 2-20 

Claims 2-18



Allowable Subject Matter
Claim(s) 1-20 would be allowable if filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of Patent ‘366.
	



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kouznetsov et al., (“WO 2008/115747 A2” filed 03/12/2008- Published 09/25/2008, relates to audio files synchronizing with a plurality of individual slides, so that a single audio file may be played across multiple individual slides... further describing the slide(s) timeline and an audio timeline of the entire audio sequence with markers located adjacent the slide timeline indicating particular slides as illustrates in Fig. 14... it is appropriate to determine the relationship of the audio file to particular slides in the presentation...also, it is noted multiple audio files can be used [i.e., audio samples of the soundtrack], with the various files concatenated on the audio timeline...[ Abstract and Para(s) 9, 27-29, 41 and Fig. 14].

Parmar et al., (“US 20210056251 A1” filed 08/20/2020, describing a method to automatically convert a presentation to a digitized notetaking resource, that is identifying at least one of key frames and key groups in the writing; associating a time stamp metadata to one or more elements of the at least one key frames and key groups; time ordering the one or more elements of the at least one key frames and key groups; and generating a composite user interface with one or more panes for playing at least one of the video and audio data, and a pane for displaying the time ordered one or more elements of the at least one key frames and key groups...wherein detecting a presenter's speech in the audio data and time matching the presenter's speech with corresponding time ordered one or more elements, and providing a synchronous playback of the presenter's speech [ Para(s) 6-7]....Further more in Parmar Para 212, mentions the step said detecting transitions in presentation slideshow...Also Parmar in Para(s) 30, 47 and 222, further describing  the steps said, extracting text from an image, includes subtasks such as detecting lines on a page, detecting words within each line, and converting words into text (e.g., to Unicode)... Generates speech-to-text transcription where each word is timestamped ..Also it is noted in Parmar Para 178, mentions that the presentations multimedia in Parmar may be Digital Media and Visual Aid content that are included Presentation slides...

Mangerie et al., (“US 20030236792 A1” filed 04/28/2003), describing a computer program product and system for combining multimedia inputs into an indexed and searchable output...includes the steps of capturing a plurality of multimedia inputs related to an event, wherein each of the plurality of multimedia inputs is time stamped, and creating a metadata file representing the captured and time-stamped inputs. Next, supplemental information related to the inputs is received, wherein the supplemental information establishes a link between the inputs and any external multimedia source. A time line is then created that integrates and synchronizes the multimedia inputs. A formatted file, using the time line, is then created that contains the integrated and synchronized multimedia inputs and the supplemental information. The result is that a user can view and search any segment of the event "on-demand" due to the indexed and searchable output produced; .... [the Abstract and Para(s) 17-19]. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177